--------------------------------------------------------------------------------

EXHIBIT 10.4
 
 FIRST AMENDMENT TO CREDIT AGREEMENT
 
 
 
FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of June
24, 2008, by and among TRICO SUPPLY AS, a limited company organized under the
laws of Norway (“Holdings”), TRICO SUBSEA HOLDING AS, a limited company
organized under the laws of Norway (“Intermediate Holdco”), TRICO SUBSEA AS, a
limited company organized under the laws of Norway and a wholly-owned subsidiary
of Holdings (the “Borrower”), the lenders party hereto (each, a “Lender” and,
collectively, the “Lenders”) and NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as
Administrative Agent (in such capacity, the “Administrative Agent”).  Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
shall have the respective meanings provided such terms in the Credit Agreement
referred to below.


W I T N E S S E T H :


WHEREAS, the Borrower, Intermediate Holdco, Holdings, the Lenders from time to
time party thereto, and the Administrative Agent are parties to a Credit
Agreement, dated as of April 24, 2008 (as amended, modified and/or supplemented
to, but not including, the date hereof, the “Credit Agreement”);


WHEREAS, subject to the terms and conditions of this First Amendment, the
parties hereto wish to amend certain provisions of the Credit Agreement as
herein provided;


NOW, THEREFORE, it is agreed:
 
I.    Amendments to Credit Agreement.


1.           The Table of Contents to the Credit Agreement is hereby amended to
add (i) new Schedule XII as “SCHEDULE XII -- Required Insurance” in its proper
numerical order, (ii) new Annex B as “ANNEX B – Trico Shipping Guarantors
Subordination Provisions” and (iii) (x) new Exhibit M as “EXHIBIT M -- Factoring
Agreement” and (y) new “EXHIBIT N -- Form of Intercompany Subordination
Provisions”, in their proper alphabetical order.


2.           The recitals to the Credit Agreement are hereby amended to add
“TRICO SHIPPING AS, a limited company organized under the laws of Norway (“Trico
Shipping”),” immediately after the phrase “TRICO SUBSEA HOLDING AS, a limited
company organized under the laws of Norway (“Intermediate Holdco”),” contained
therein.


3.           The definition of “Applicable Margin” appearing in Section 1 of the
Credit Agreement is hereby deleted in its entirety and the following definition
is inserted in lieu thereof:


““Applicable Margin” shall mean a percentage per annum equal to 2.25%; provided
that the Applicable Margin shall be subject to adjustments as set forth in the
pricing grid provided below based on meeting the Consolidated Leverage Ratio as
set forth herein (but in any event, such adjustments are not to be commenced
prior to the delivery of financial statements delivered in respect of the fiscal
quarter ending on March 31, 2008).  From each applicable Start Date (as defined
below) to each applicable End Date (as defined below), the Applicable Margins
for Loans shall be those set forth below opposite the Consolidated Leverage
Ratio indicated to have been achieved in any Quarterly Pricing Certificate
delivered in accordance with the following sentence:

 
 

--------------------------------------------------------------------------------

 
 
Level
 
Consolidated Leverage Ratio
 
Percentage
         
3
 
Greater than or equal to 2.50:1.00
 
2.25%
         
2
 
Greater than 1.00:1.00 and less than 2.50:1.00
 
2.00%
   
 
   
1
 
Equal to or less than 1.00:1.00
 
1.75%



The Consolidated Leverage Ratio used in a determination of the Applicable Margin
shall be determined based on the delivery of a certificate of the Borrower
(each, a “Quarterly Pricing Certificate”) by an authorized officer of the
Borrower to the Administrative Agent (with a copy to be sent by the
Administrative Agent to each Lender), within 45 days of the last day of any
fiscal quarter of the Borrower, which certificate shall set forth the
calculation of the Consolidated Leverage Ratio as at the last day of the Test
Period ended immediately prior to the relevant date of the delivery of such
Quarterly Pricing Certificate (each date of delivery of a Quarterly Pricing
Certificate, a “Start Date”)  and the Applicable Margin which shall be
thereafter applicable (until same is changed or ceases to apply in accordance
with the following sentences).  The Applicable Margin so determined shall apply,
except as set forth in the succeeding sentence, from the relevant Start Date to
the earliest of (x) the date on which the next Quarterly Pricing Certificate is
delivered to the Administrative Agent or (y) the date which is 45 days following
the last day of the Test Period in which the previous Start Date occurred, such
earliest date (the “End Date”), at which time Level 3 pricing shall apply until
such time, if any, as a Quarterly Pricing Certificate has been delivered showing
the pricing for the respective period is at a Level below Level 3 (it being
understood that, in the case of any Quarterly Pricing Certificate as so
required, any reduction in the Applicable Margin shall apply only from and after
the date of the delivery of the complying financial statements and officer’s
certificate); provided further, that Level 3 pricing shall apply at all times
when any Event of Default is in existence.”


4.           The definition of “Change of Control” appearing in Section 1 of the
Credit Agreement is hereby amended to replace the word “Subsidiary” in clause
(v) thereof with the word “Person”.


5.           The definition of “Consolidated EBITDA” appearing in Section 1 of
the Credit Agreement is hereby amended to delete the period at the end thereof
and insert the following in lieu thereof: “; provided that, for purposes of
Section 10.06 only, pro forma adjustments satisfactory to the Administrative
Agent shall be made for any vessels acquired by or delivered to the Borrower or
any Subsidiary prior to December 31, 2009 as if such vessels were acquired or
delivered on the first day of the relevant Test Period.”

 
 

--------------------------------------------------------------------------------

 

6.           The definition of “Consolidated Indebtedness” appearing in Section
1 of the Credit Agreement is hereby amended to add the phrase “the TMS
Intercompany Indebtedness,” after the word “excluding” and before the phrase
“the Trico Marine Cayman Intercompany Loan”.


7.           The definition of “Guarantors” appearing in Section 1 of the Credit
Agreement is hereby deleted in its entirety and the following definition is
inserted in lieu thereof:


“‘Guarantors’ shall mean Holdings, Intermediate Holdco, Trico Shipping and each
Subsidiaries Guarantor.”


8.           The definition of “Guaranty” appearing in Section 1 of the Credit
Agreement is hereby deleted in its entirety and the following definition is
inserted in lieu thereof:


“‘Guaranty’ shall mean each of the Holdings, Trico Shipping and Intermediate
Holdco Guaranty and the Subsidiaries Guaranty.”


9.           The Definition of “Holdings and Intermediate Holdco Guaranty”
appearing in Section 1 of the Credit Agreement is hereby deleted in its entirety
and the following definition is inserted in lieu thereof:


“‘Holdings, Trico Shipping and Intermediate Holdco Guaranty’ shall mean the
guaranty of Holdings, Trico Shipping and Intermediate Holdco pursuant to Section
13.”


10.         The definition of “Parent Credit Agreement” appearing in Section 1
of the Credit Agreement is hereby amended to delete the words “in effect on the
date hereof without giving effect to any amendments, waivers or modifications”
and inserting the words “amended, supplemented, modified, amended and restated
and/or refinanced in whole or in part from time to time” in lieu thereof.


11.         The definition of “Security Documents” appearing in Section 1 of the
Credit Agreement is hereby amended to add the phrase “the Factoring Agreement,”
immediately before the words “each Vessel Mortgage” contained therein.


12.         The definition of “Subsidiary” appearing in Section 1 of the Credit
Agreement is hereby amended to add the following proviso at the end thereof: “,
provided that DeepOcean and its Subsidiaries shall not be deemed to constitute
Subsidiaries of Holdings until Trico Shipping shall be legally entitled to vote
more than 50% of the equity interests of DeepOcean”.


13.         The following definitions are hereby added to Section 1 of the
Credit Agreement in their appropriate alphabetical order:


“‘DeepOcean’ shall mean DeepOcean ASA.”


“‘DeepOcean Acquisition’ shall mean the proposed acquisition of DeepOcean and
its Subsidiaries.”


“‘Factoring Agreement’ shall have the meaning provided in Section 5.12.”


“‘Investments’ shall have the meaning provided in Section 10.10.”


“‘Required Insurance’ shall have the meaning provided in Section 6.06(iv).”

 
 

--------------------------------------------------------------------------------

 

“‘TMS Intercompany Indebtedness’ shall mean the Loan Agreement in the principal
amount of $395,000,000 made between the Parent, as lender, and the Borrower, as
borrower, dated on or around May 15, 2008.”


 “‘Trico Shipping Credit Agreement’ shall mean that certain credit agreement
dated May 14, 2008 among Trico Supply AS, Trico Subsea Holding AS, Trico Subsea
AS, Trico Shipping AS, Nordea Bank Finland plc, New York Branch as
Administrative Agent, the lenders from time to time party thereto (as the same
may be amended, modified, extended, renewed, restated, supplemented,
restructured and/or refinanced from time to time).”


14.         Section 5 of the Credit Agreement is hereby amended by (i)
renumbering Section 5.12 as 5.13 and (ii) adding the following new Section 5.12
therein:


“5.12     Factoring Agreement.  On the Initial Borrowing Date, the Borrower
shall have duly authorized, executed and delivered a Factoring Agreement
substantially in the form of Exhibit M (as modified, supplemented or amended
from time to time, the ‘Factoring Agreement.’”


15.         Section 5.09 of the Credit Agreement is hereby amended by (i) adding
the parenthetical “(other than Trico Shipping)” after the word “Guarantors” in
the second line thereof and (ii) adding the following proviso at the end
thereof: “provided, however, that notwithtstanding the foregoing, Holdings shall
not be required to pledge any equity interests of DeepOcean or Trico Shipping”.


16.         Section 8.18 of the Credit Agreement is hereby amended by deleting
the words “Holdings and its Subsidiaries” in the third line thereof and
inserting the words “the Credit Parties” in lieu thereof.


17.         Section 9.01 of the Credit Agreement is hereby amended by adding new
subsection (k) at the end thereof as follows:


“(k)          DeepOcean Pro Formas. Prior to the consummation of the mandatory
general offering portion of the DeepOcean Acquisition, the consolidated balance
sheet of Holdings and its Subsidiaries (including DeepOcean and its
Subsidiaries) and the related consolidated statements of income setting forth
the pro forma financial condition and results of operations of Holdings and its
Subsidiaries after giving effect to the DeepOcean  Acquisition.”


18.         Section 9.03 of the Credit Agreement is hereby amended by adding the
following sentence immediately at the end thereof: “In addition to the
requirements of the immediately preceding sentence, the Borrower will at all
times cause insurance of the types described in Schedule XII (capitalized terms
used therein shall be used as defined in the Vessel Mortgages) to (x) be
maintained (with the same scope of coverage as that described in Schedule XII)
at levels which are at least as great as the respective amount described on
Schedule XII and (y) comply with the insurance requirements of the Vessel
Mortgages.”


19.         Section 9.13(b) of the Credit Agreement is hereby amended to insert
the words “of the Borrower” after the word “Subsidiary”.


20.         Section 10.01 of the Credit Agreement is hereby amended by adding to
the first paragraph of Section 10.01 the phrase “or the equity interests in
DeepOcean” immediately after (i) the words “with respect to any Collateral” and
(ii) “or sell any Collateral” contained therein.

 
 

--------------------------------------------------------------------------------

 

21.         Section 10.01 of the Credit Agreement is hereby further amended by
(A) adding to the beginning of each of subsection (v) and (vi) therein the
phrase “except in the case of the equity interests of DeepOcean,” and (B) adding
new subsection (vii) as follows: “(vii) in the case of the equity interests of
DeepOcean prior to the later of the completion of the mandatory general offering
portion of the DeepOcean Acquisition and August 1, 2008, Liens securing
Indebtedness in a principal amount not to exceed $50,000,000.”


22.         Section 10.02(v) of the Credit Agreement is hereby amended to insert
the word “Mortgaged” before the word “Vessel” in the third line thereof.


23.         Section 10.04 of the Credit Agreement is hereby amended by (A)
adding the following proviso immediately at the end of subsection (ii) contained
therein: “provided that (x) neither the Parent nor any Subsidiary of the Parent
(other than DeepOcean and any Subsidiary of DeepOcean) shall guarantee or
otherwise become obligated in respect of any Indebtedness of DeepOcean or any
Subsidiary of DeepOcean, (y) neither Holdings nor any Subsidiary of Holdings
shall guarantee or otherwise become obligated in respect of any Indebtedness of
the Parent or any Subsidiary of the Parent (other than Holdings or any
Subsidiary of Holdings) and (z) neither DeepOcean nor any Subsidiary of
DeepOcean shall guarantee or otherwise become obligated in respect of any
Indebtedness of the Parent or any Subsidiary of the Parent (other than DeepOcean
or any Subsidiary of DeepOcean);” and (B) adding the words “of Holdings”
immediately after the word “Subsidiary” in the first line of subsection (ii)
thereof.


24.         Section 10.04 of the Credit Agreement is hereby further amended by
(A) deleting the word “and” at the end of subsection (i) and (B) adding the
following new subsections thereto:


“(iii)      Indebtedness pursuant to the TMS Intercompany Indebtedness, the
Trico Marine Cayman Intercompany Loan and the Trico Supply Intercompany Loan
Documentation, provided that the obligations of Holdings thereunder are
subordinated to the Obligations of Holdings under this Agreement substantially
on the terms set forth in Exhibit N;


(iv)        Indebtedness and obligations of Holdings, Intermediate Holdco, Trico
Shipping, the Borrower and Subsidiaries of the Borrower under the Trico Shipping
Credit Agreement in an aggregate principal amount not to exceed $200,000,000 at
any time outstanding, provided that the obligations of the Borrower under the
Trico Shipping Credit Agreement are subordinated to the Borrower’s Obligations
under this Agreement substantially on the terms set forth in Exhibit N; and


(v)         intercompany loans or advances from Holdings or any Subsidiary of
Holdings to Holdings or any Subsidiary of Holdings so long as such intercompany
loans or advances owed by a Credit Party are subordinated to the Obligations
substantially on the terms set forth in Exhibit N.”


25.         Section 10 of the Credit Agreement is hereby further amended by
renumbering Section 10.10 as 10.11, Section 10.11 as 10.12 and Section 10.13 as
10.14, and adding new Section 10.10 as follows:


“10.10   Limitations on Investments. (a) Holdings will not, and will not permit
any of its Subsidiaries to, directly or indirectly, lend money or credit or make
advances to or purchase or acquire any stock, obligations or securities of, or
any other Equity Interest in, or make any capital contribution to (each of the
foregoing an “Investment” and, collectively, “Investments”) DeepOcean or any
Subsidiary of DeepOcean except (i) Investments made for the initial acquisition
of shares and any additional acquisition of shares related to the mandatory
general offering portion of the DeepOcean Acquisition and (ii) after the date on
which DeepOcean becomes a wholly-owned Subsidiary of the Borrower, additional
Investments not to exceed $5,000,000 in the aggregate.

 
 

--------------------------------------------------------------------------------

 

(b)         Holdings will not and will not permit any of its Subsidiaries to,
make any Investments in the Parent or any Subsidiary of the Parent (other than
Subsidiaries of Holdings) if at the time such Investment is made the Borrower
would not be permitted to pay a Dividend to Holdings pursuant to Section
10.03(ii).”


26.         Section 10.05 of the Credit Agreement is hereby amended to add the
phrase “, including intercompany loans,” between the word “loans” and the word
“may” in the first line of subsection (ii) thereof.


27.         Section 10.11 of the Credit Agreement is hereby amended (A) by
adding the phrase “the Trico Shipping Credit Agreement, the TMS Intercompany
Indebtedness,” immediately after the phrase “the Parent Credit Agreement,”
contained in subsection (ii) therein and (B) adding the phrase “and (vi)
Indebtedness of DeepOcean and its Subsidiaries assumed in connection with the
DeepOcean Acquisition and any refinancings thereof, provided that such
restrictions are no more burdensome than those set forth in the Indebtedness
being refinanced.” at the end thereof.


28.         Section 11.04 of the Credit Agreement is hereby amended by adding
the phrase “, the TMS Intercompany Indebtedness, the Trico Marine Cayman
Intercompany Loan, the Trico Supply Intercompany Loan Documentation and any
other intercompany loans” immediately after the phrase “other than the
Obligations,” contained in each of subsections (i) and (ii) therein.


29.         Section 13 of the Credit Agreement is hereby amended by deleting
existing Section 13 in its entirety and replacing it with the following new
Section 13:


“Guaranty.


13.01     Guaranty.  In order to induce the Administrative Agent and the Lenders
to enter into this Agreement and to extend credit hereunder, and in recognition
of the direct benefits to be received by the Borrower from the proceeds of the
Loans, each of Holdings, Trico Shipping and Intermediate Holdco hereby agrees
with the Guaranteed Creditors as follows:  Each of Holdings, Trico Shipping and
Intermediate Holdco hereby and unconditionally and irrevocably guarantees to the
Guaranteed Creditors, as primary obligor and not merely as surety, the full and
prompt payment when due, whether upon maturity, acceleration or otherwise, of
any and all of the Guaranteed Obligations to the Guaranteed Creditors.  If any
or all of the Guaranteed Obligations becomes due and payable hereunder, each of
Holdings, Trico Shipping and Intermediate Holdco, unconditionally and
irrevocably, promises to pay such indebtedness to the Administrative Agent
and/or the other Guaranteed Creditors, or order, on demand, together with any
and all reasonable documented out-of-pocket expenses which may be incurred by
the Administrative Agent and the other Guaranteed Creditors in collecting any of
the Guaranteed Obligations.  If a claim is ever made upon any Guaranteed
Creditor for repayment or recovery of any amount or amounts received in payment
or on account of any of the Guaranteed Obligations and any of the aforesaid
payees repays all or part of said amount by reason of (i) any judgment, decree
or order of any court or administrative body having jurisdiction over such payee
or any of its property or (ii) any settlement or compromise of any such claim
effected by such payee with any such claimant (including the Borrower), then and
in such event, each of Holdings, Trico Shipping and Intermediate Holdco agrees
that any such judgment, decree, order, settlement or compromise shall be binding
upon Holdings, Trico Shipping or Intermediate Holdco, as the case may be,
notwithstanding any revocation of this Guaranty or other instrument evidencing
any liability of the Borrower, and Holdings, Trico Shipping or Intermediate
Holdco, as the case may be, shall be and remain liable to the aforesaid payees
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by any such payee.

 
 

--------------------------------------------------------------------------------

 

13.02     Bankruptcy.  Additionally, each of Holdings, Trico Shipping and
Intermediate Holdco unconditionally and irrevocably guarantees to the Guaranteed
Creditors the payment of any and all of the Guaranteed Obligations whether or
not due or payable by the Borrower upon the occurrence of any of the events
specified in Section 11.04, and unconditionally, irrevocably, jointly and
severally promises to pay such indebtedness to the Guaranteed Creditors, or
order, on demand.


13.03     Nature of Liability.  The liability of each of Holdings, Trico
Shipping and Intermediate Holdco hereunder is exclusive and independent of any
security for or other guaranty of the Guaranteed Obligations, whether executed
by Holdings, Trico Shipping, Intermediate Holdco, any other guarantor or by any
other party, and the liability of each of Holdings, Trico Shipping and
Intermediate Holdco hereunder shall not be affected or impaired by (a) any
direction as to application of payment by the Borrower or by any other party, or
(b) any other continuing or other guaranty, undertaking or maximum liability of
a guarantor or of any other party as to the Guaranteed Obligations, or (c) any
payment on or in reduction of any such other guaranty or undertaking, or (d) any
dissolution, termination or increase, decrease or change in personnel by the
Borrower, or (e) any payment made to any Guaranteed Creditor on the Guaranteed
Obligations which any such Guaranteed Creditor repays to the Borrower or any
other Credit Party pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and the Borrower
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, or (f) any action or inaction of the type
described in Section 14.05.


13.04     Independent Obligation.  The obligations of each of Holdings, Trico
Shipping and Intermediate Holdco hereunder are several and are independent of
the obligations of any other guarantor, any other party or the Borrower, and a
separate action or actions may be brought and prosecuted against Holdings, Trico
Shipping or Intermediate Holdco whether or not action is brought against any
other guarantor, any other party or the Borrower and whether or not any other
guarantor, any other party or the Borrower be joined in any such action or
actions.  Each of Holdings, Trico Shipping and Intermediate Holdco waives, to
the fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof.  Any payment by
the Borrower or other circumstance which operates to toll any statute of
limitations as to the Borrower shall operate to toll the statute of limitations
as to Holdings, Trico Shipping and Intermediate Holdco.


13.05     Authorization.  Each of Holdings, Trico Shipping and Intermediate
Holdco authorizes the Guaranteed Creditors without notice or demand (except as
shall be required by applicable statute or this Agreement and cannot be waived),
and without affecting or impairing its liability hereunder, from time to time
to:


(a)
 in accordance with the terms and provisions of this Agreement and the other
Credit Documents, change the manner, place or terms of payment of, and/or change
or extend the time of payment of, renew, increase, accelerate or alter, any of
the Guaranteed Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon), any security therefor,
or any liability incurred directly or indirectly in respect thereof, and this
Guaranty made shall apply to such Guaranteed Obligations as so changed,
extended, renewed or altered;



(b)
 take and hold security for the payment of the Guaranteed Obligations and sell,
exchange, release, impair, surrender, realize upon or otherwise deal with in any
manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainst;


 
 

--------------------------------------------------------------------------------

 

(c)
exercise or refrain from exercising any rights against the Borrower, any other
Credit Party or others or otherwise act or refrain from acting;



(d)
release or substitute any one or more endorsers, guarantors, the Borrower, other
Credit Parties or other obligors;



(e)
settle or compromise any of the Guaranteed Obligations, any security therefor or
any liability (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of the Borrower to
its creditors other than the Guaranteed Creditors;



(f)
apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower to the Guaranteed Creditors regardless of what
liability or liabilities of the Borrower remain unpaid;



(g)
consent to or waive any breach of, or any act, omission or default under, this
Agreement or any other Credit Document or any of the instruments or agreements
referred to herein or therein, or, pursuant to the terms of the Credit
Documents, otherwise amend, modify or supplement this Agreement or any other
Credit Document or any of such other instruments or agreements; and/or



(h)
take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of Holdings or
Intermediate Holdco from its liabilities under this Guaranty.



13.06     Reliance.  It is not necessary for any Guaranteed Creditor to inquire
into the capacity or powers of each of Holdings, Trico Shipping and Intermediate
Holdco or any of their Subsidiaries or the officers, directors, partners or
agents acting or purporting to act on their behalf, and any Guaranteed
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.


13.07     Subordination.  Any indebtedness of the Borrower now or hereafter
owing to each of Holdings, Trico Shipping and Intermediate Holdco is hereby
subordinated to the Guaranteed Obligations of the Borrower owing to the
Guaranteed Creditors; and if the Administrative Agent so requests at a time when
an Event of Default exists, all such indebtedness of the Borrower to each of
Holdings, Trico Shipping and Intermediate Holdco shall be collected, enforced
and received by Holdings, Trico Shipping or Intermediate Holdco, as the case may
be, for the benefit of the Guaranteed Creditors and be paid over to the
Administrative Agent on behalf of the Guaranteed Creditors on account of the
Guaranteed Obligations, but without affecting or impairing in any manner the
liability of Holdings, Trico Shipping or Intermediate Holdco under the other
provisions of this Guaranty.  Prior to the transfer by Holdings, Trico Shipping
or Intermediate Holdco of any note or negotiable instrument evidencing any such
indebtedness of the Borrower to Holdings, Trico Shipping or Intermediate Holdco,
Holdings, Trico Shipping or Intermediate Holdco, as the case may be, shall mark
such note or negotiable instrument with a legend that the same is subject to
this subordination.  Without limiting the generality of the foregoing, each of
Holdings, Trico Shipping and Intermediate Holdco hereby agrees with the
Guaranteed Creditors that they will not exercise any right of subrogation which
they may at any time otherwise have as a result of this Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise) until all
Guaranteed Obligations have been paid in full in cash.  If and to the extent
required in order for the Guaranteed Obligations of each of Holdings, Trico
Shipping and Intermediate Holdco to be enforceable under applicable federal,
state and other laws relating to the insolvency of debtors, the maximum
liability of Holdings, Trico Shipping or Intermediate Holdco, as the case may
be, hereunder shall be limited to the greatest amount which can lawfully be
guaranteed by Holdings, Trico Shipping or Intermediate Holdco, as the case may
be, under such laws, after giving effect to any rights of contribution,
reimbursement and subrogation arising under this Section 13.07.

 
 

--------------------------------------------------------------------------------

 

13.08     Waiver.  (a)  Each of Holdings, Trico Shipping and Intermediate Holdco
waives any right (except as shall be required by applicable statute and cannot
be waived) to require any Guaranteed Creditor to (i) proceed against the
Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from the Borrower, any other guarantor or any other
party or (iii) pursue any other remedy in any Guaranteed Creditor’s power
whatsoever.  Each of Holdings, Trico Shipping and Intermediate Holdco waives any
defense based on or arising out of any defense of the Borrower, any other
guarantor or any other party, other than payment in full in cash of the
Guaranteed Obligations, based on or arising out of the disability of the
Borrower, any other guarantor or any other party, or the validity, legality or
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower other
than payment in full in cash of the Guaranteed Obligations.  The Guaranteed
Creditors may, at their election, foreclose on any security held by the
Administrative Agent or any other Guaranteed Creditor by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Guaranteed Creditors may have against the
Borrower, or any other party, or any security, without affecting or impairing in
any way the liability of either Holdings, Trico Shipping or Intermediate Holdco
hereunder except to the extent the Guaranteed Obligations have been paid in
cash.  Each of Holdings, Trico Shipping and Intermediate Holdco waives any
defense arising out of any such election by the Guaranteed Creditors, even
though such election operates to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of Holdings, Trico Shipping or
Intermediate Holdco against the Borrower, or any other party or any security.


(b)         Each of Holdings, Trico Shipping and Intermediate Holdco waives all
presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of this Guaranty, and notices of the existence, creation
or incurring of new or additional Guaranteed Obligations.  Each of Holdings,
Trico Shipping and Intermediate Holdco assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which each of
Holdings, Trico Shipping and Intermediate Holdco assumes and incurs hereunder,
and agrees that neither the Administrative Agent nor any of the other Guaranteed
Creditors shall have any duty to advise either Holdings, Trico Shipping or
Intermediate Holdco of information known to them regarding such circumstances or
risks.


13.09     Subordination of Guaranteed Obligations of Trico Shipping.  The
Guaranteed Obligations of Trico Shipping are subordinated to the Senior
Indebtedness (as defined in Annex B) on the terms and conditions set forth in
said Annex, which terms and conditions are hereby incorporated herein by
reference.”


29.         Section 14 of the Credit Agreement is hereby amended to add the
following Section 14.23: “14.23           DeepOcean Restructuring.  The parties
understand that, following the consummation of the DeepOcean Acquisition,
Holdings and its Subsidiaries contemplate reorganizing DeepOcean and its
Subsidiaries to address Norwegian tonnage tax considerations.  The Lenders agree
that in the event that any aspect of such reorganization shall require the
consent of the Lenders under this Agreement, such Lenders shall not unreasonably
withhold their consent to such aspect of the reorganization which requires the
consent of the Lenders under this Agreement.”

 
 

--------------------------------------------------------------------------------

 

30.         The Schedules to the Credit Agreement are hereby amended by adding
thereto in its proper numerical order new Schedule XII, entitled “Required
Insurance,” attached hereto as Annex I.


31.         The Annexes to the Credit Agreement are hereby amended by adding
thereto in its proper alphabetical order new Annex B, entitled “Trico Shipping
Guarantors Subordination Provisions” attached hereto as Annex II.


32.         The Exhibits to the Credit Agreement are hereby amended by adding
thereto in their proper alphabetical order (i) new Exhibit M entitled “Factoring
Agreement” attached hereto as Annex III and (ii) new Exhibit N entitled “Form of
Intercompany Subordination Provisions” attached hereto as Annex IV.


33.         Schedules I and II to the Credit Agreement are hereby amended by
replacing each reference to “Nordea Bank Norge ASA, Grand Cayman Branch” with
“Nordea Bank Norge ASA, Cayman Islands Branch.”


II.                Miscellaneous Provisions.


1.           In order to induce the Lenders to enter into this First Amendment,
the Borrower hereby represents and warrants that (i) no Default or Event of
Default exists as of the First Amendment Effective Date (as defined herein)
before giving effect to this First Amendment, (ii) no Default or Event of
Default exists as of the First Amendment Effective Date (as defined herein)
after giving effect to this First Amendment and (iii) all of the representations
and warranties contained in the Credit Agreement or the other Credit Documents
are true and correct in all material respects on the First Amendment Effective
Date both before and after giving effect to this First Amendment, with the same
effect as though such representations and warranties had been made on and as of
the First Amendment Effective Date (it being understood that any representation
or warranty made as of a specific date shall be true and correct in all material
respects as of such specific date).


2.           The Credit Agreement is modified only by the express provisions of
this First Amendment and this First Amendment shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document except as specifically set forth herein.


3.           This First Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.


4.           THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.


5.           This First Amendment shall become effective on the date (the “First
Amendment Effective Date”) when the Borrower, each other Credit Party and the
Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or other electronic transmission) the same to White & Case LLP, 1155 Avenue of
the Americas, New York, NY 10036; Attention:  May Yip (facsimile number:
212-354-8113 / email: myip@whitecase.com).

 
 

--------------------------------------------------------------------------------

 

6.           From and after the First Amendment Effective Date, all references
in the Credit Agreement and each of the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement, as modified
hereby.


*        *        *

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.



 
TRICO SUPPLY AS
           
By:
       
 Name:
      
 Title:
           
TRICO SUBSEA HOLDING AS
           
By:
       
 Name:
     
 Title:
           
TRICO SUBSEA AS
           
By:
       
 Name:
     
 Title:
           
TRICO SHIPPING AS
           
By:
       
 Name:
     
 Title:
                   
NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
     
Individually and as Administrative Agent
                   
By:
       
 Name: Martin Lunder
     
 Title:   Senior Vice President
           
By:
       
 Name: Martin Kahm
     
 Title:   Vice President
 


 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF JUNE 25,
2008, AMONG TRICO SUPPLY AS, TRICO SUBSEA HOLDING AS, TRICO SUBSEA AS, TRICO
SHIPPING AS, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW
YORK BRANCH, AS ADMINISTRATIVE AGENT
                   
NAME OF INSTITUTION:
           
NORDEA BANK NORGE ASA, CAYMAN ISLANDS BRANCH
           
By:
       
 Name: Martin Lunder
     
 Title:   Senior Vice President
           
By:
       
 Name: Martin Kahm
     
 Title:   Vice President
 


 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF JUNE 25,
2008, AMONG TRICO SUPPLY AS, TRICO SUBSEA HOLDING AS, TRICO SUBSEA AS, TRICO
SHIPPING AS, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW
YORK BRANCH, AS ADMINISTRATIVE AGENT
                   
NAME OF INSTITUTION:
           
BAYERISCHE HYPO-UND VEREINSBANK AG
           
By:
       
 Name:
     
 Title:
           
By:
       
 Name:
     
 Title:
 


 
 

--------------------------------------------------------------------------------

 

Annex I
to First Amendment


SCHEDULE XII


REQUIRED INSURANCE


  (a)          The Shipowner, at its own expense, or with respect to part
(a)(iii) of the Insurance Provisions the Mortgagee at the expense of the
Shipowner, will keep the Vessel insured with insurers and protection and
indemnity clubs or associations of internationally recognized responsibility,
and placed in such markets, on such terms and conditions, and through brokers,
in each case reasonably satisfactory to the Mortgagee and under forms of
policies approved by the Mortgagee against the risks indicated below and such
other risks as the Mortgagee may specify from time to time:


(i)          Marine and war risk, including London Blocking and Trapping
Addendum and Lost Vessel Clause, hull and machinery insurance in an amount in
U.S. dollars equal to, except as otherwise approved or required in writing by
the Mortgagee, the greater of (x) the then full commercial value of the Vessel
and (y) an amount which, when aggregated with such insured value of the other
Mortgaged Vessels (if the other Mortgaged Vessels are then subject to a mortgage
in favor of the Mortgagee under the Credit Agreement, and have not suffered an
Event of Loss), is equal to 110% of the then aggregate Total Commitment.


(ii)         Marine and war risk protection and indemnity insurance or
equivalent insurance (including coverage against liability for passengers, fines
and penalties arising out of the operation of the Vessel, insurance against
liability arising out of pollution, spillage or leakage, and workmen’s
compensation or longshoremen’s and harbor workers’ insurance as shall be
required by applicable law) in such amounts approved by the Mortgagee; provided,
however that insurance against liability under law or international convention
arising out of pollution, spillage or leakage shall be in an amount not less
than the greater of:


  (y)        the maximum amount available of $1,000,000,000, as that amount may
from time to time change, from the International Group of Protection and
Indemnity Associations or alternatively such sources of pollution, spillage or
leakage coverage as are commercially available in any absence of such coverage
by the International Group as shall be carried by prudent shipowners for similar
vessels engaged in similar trades plus amounts available from customary excess
insurers of such risks as excess amounts shall be carried by prudent shipowners
for similar vessels engaged in similar trades; and


  (z)         the amounts required by the laws or regulations of the United
States of America or any applicable jurisdiction in which the Vessel may be
trading from time to time.


(iii)        Mortgagee’s interest insurance (including extended mortgagee
interest-additional perils-pollution) coverage satisfactory to the Mortgagee in
an amount which, when aggregated with such insured value of the other Mortgaged
Vessels (if the other Mortgaged Vessels are then subject to a mortgage in favor
of the Mortgagee under the Credit Agreement, and have not suffered an Event of
Loss), is equal to 110% of the then aggregate Total Commitment; all such
mortgagee’s interest insurance cover shall in the Mortgagee’s discretion be
obtained directly by the Mortgagee and the Shipowner shall on demand pay all
costs of such cover.


(iv)        While the Vessel is idle or laid up, at the option of the Shipowner
and in lieu of the above-mentioned marine and war risk hull insurance, port risk
insurance insuring the Vessel against the usual risks encountered by like
vessels under similar circumstances.

 
 

--------------------------------------------------------------------------------

 

  (b)          The marine and commercial war-risk insurance required by the
Insurance Provisions shall have deductibles and franchises no higher than the
following:  (i) Hull and Machinery - U.S. $115,000 for all hull claims and U.S.
$150,000 for all machinery claims each accident or occurrence and (ii)
Protection and Indemnity - U.S. $50,000 for cargo claims, U.S. $35,000 for crew
claims, U.S. $10,000 passenger claims and U.S. $15,000 all other claims, in each
case each accident or occurrence.


All insurance maintained hereunder shall be primary insurance without right of
contribution against any other insurance maintained by the Mortgagee.  Each
policy of marine and war risk hull and machinery insurance with respect to the
Vessel shall provide that the Mortgagee shall be a named insured and a loss
payee.  Each entry in a marine and war risk protection indemnity club with
respect to the Vessel shall note the interest of the Mortgagee.  The Mortgagee
and its successors and assigns shall not be responsible for any premiums, club
calls, assessments or any other obligations or for the representations and
warranties made therein by the Shipowner or any other person.
 
  (c)          The Shipowner will furnish the Mortgagee from time to time on
request, and in any event at least annually, a detailed report signed by a firm
of marine insurance brokers acceptable to the Mortgagee with respect to P & I
entry, the hull and machinery and war risk insurance carried and maintained on
the Vessel, together with their opinion as to the adequacy thereof and its
compliance with the provisions of this Mortgage.  At the Shipowner’s expense the
Shipowner will cause such insurance broker and the P & I club or association
providing P & I insurance referred to in part (a)(ii) of the Insurance
Provisions, to agree to advise the Mortgagee by telex or telecopier confirmed by
letter of any expiration, termination, alteration or cancellation of any policy,
any default in the payment of any premium and of any other act or omission on
the part of the Shipowner of which it has knowledge and which might invalidate
or render unenforceable, in whole or in part, any insurance on the Vessel, and
to provide an opportunity of paying any such unpaid premium or call, such right
being exercisable by the Mortgagee on a vessel by vessel and not on a fleet
basis.  In addition, the Shipowner shall promptly provide the Mortgagee with any
information which the Mortgagee reasonably requests for the purpose of obtaining
or preparing any report from an independent marine insurance consultant as to
the adequacy of the insurances effected or proposed to be effected in accordance
with this Mortgage as of the date hereof or in connection with any renewal
thereof, and the Shipowner shall upon demand indemnify the Mortgagee in respect
of all reasonable fees and other expenses incurred by or for the account of the
Mortgagee in connection with any such report;  provided the Mortgagee shall be
entitled to such indemnity only for one such report during any period of twelve
months.


The underwriters or brokers shall furnish the Mortgagee with a letter or letters
of undertaking to the effect that:


(i)           they will hold the instruments of insurance, and the benefit of
the insurances thereunder, to the order of the Mortgagee in accordance with the
terms of the loss payable clause referred to in the relevant Assignment of
Insurances for the Vessel; and


(ii)          they will have endorsed on each and every policy as and when the
same is issued the loss payable clause and the notice of assignment referred to
in the relevant Assignment of Insurances for the Vessel; and


(iii)         they will not set off against any sum recoverable in respect of a
claim against the Vessel under the said underwriters or brokers or any other
person in respect of any other vessel nor cancel the said insurances by reason
of non-payment of such premiums or other amounts.

 
 

--------------------------------------------------------------------------------

 

All policies of insurance required hereby shall provide for not less than 14
days prior written notice to be received by the Mortgagee of the termination or
cancellation of the insurance evidenced thereby.  All policies of insurance
maintained pursuant to these Insurance Provisions for risks covered by insurance
other than that provided by a P & I Club shall contain provisions waiving
underwriters’ rights of subrogation thereunder against any assured named in such
policy and any assignee of said assured.  The Shipowner has assigned to the
Mortgagee its rights under any policies of insurance in respect of the
Vessel.  The Shipowner agrees that, unless the insurances by their terms provide
that they cannot cease (by reason of nonrenewal or otherwise) without the
Mortgagee being informed and having the right to continue the insurance by
paying any premiums not paid by the Shipowner, receipts showing payment of
premiums for required insurance and also of demands from the Vessel’s P & I
underwriters shall be in the hands of the Mortgagee at least two (2) days before
the risk in question commences.


  (d)          Unless the Mortgagee shall otherwise agree, all amounts of
whatsoever nature payable under any insurance must be payable to the Mortgagee
for distribution first to itself and thereafter to the Shipowner or others as
their interests may appear.  Nevertheless, until otherwise required by the
Mortgagee by notice to the underwriters upon the occurrence and continuance of
an Event of Default, (i) amounts payable under any insurance on the Vessel with
respect to protection and indemnity risks may be paid directly to the Shipowner
to reimburse it for any loss, damage or expense incurred by it and covered by
such insurance or to the person to whom any liability covered by such insurance
has been incurred, and (ii) amounts payable under any insurance with respect to
the Vessel involving any damage to the Vessel, may be paid by underwriters
directly for the repair, salvage or other charges involved or, if the Shipowner
shall have first fully repaired the damage or paid all of the salvage or other
charges, may be paid to the Shipowner as reimbursement therefor; provided,
however, that if such amounts (including any franchise or deductible) are in
excess of U.S. $1,000,000, the underwriters shall not make such payment without
first obtaining the written consent thereto of the Mortgagee.


  (e)          All amounts paid to the Mortgagee in respect of any insurance on
the Vessel shall be disposed of as follows (after deduction of the expenses of
the Mortgagee in collecting such amounts):


(i)          any amount which might have been paid at the time, in accordance
with the provisions of paragraph (d) above, directly to the Shipowner or others
shall be paid by the Mortgagee to, or as directed by, the Shipowner;


(ii)         all amounts paid to the Mortgagee in respect of an Event of Loss of
the Vessel shall be applied by the Mortgagee to the payment of the Indebtedness
hereby secured pursuant to Section 4.02(a) of the Credit Agreement;


(iii)        all other amounts paid to the Mortgagee in respect of any insurance
on the Vessel may, in the Mortgagee’s sole discretion, be held and applied to
the prepayment of the Indebtedness hereby secured or to making of needed repairs
or other work on the Vessel, or to the payment of other claims incurred by the
Shipowner relating to the Vessel, or may be paid to the Shipowner or whosoever
may be entitled thereto.


  (f)           In the event that any claim or lien is asserted against the
Vessel for loss, damage or expense which is covered by insurance required
hereunder and it is necessary for the Shipowner to obtain a bond or supply other
security to prevent arrest of the Vessel or to release the Vessel from arrest on
account of such claim or lien, the Mortgagee, on request of the Shipowner, may,
in the sole discretion of the Mortgagee, assign to any person, firm or
corporation executing a surety or guarantee bond or other agreement to save or
release the Vessel from such arrest, all right, title and interest of the
Mortgagee in and to said insurance covering said loss, damage or expense, as
collateral security to indemnify against liability under said bond or other
agreement.

 
 

--------------------------------------------------------------------------------

 

  (g)          The Shipowner shall deliver to the Mortgagee copies and, whenever
so requested by the Mortgagee, the originals of all certificates of entry, cover
notes, binders, evidences of insurance and policies and all endorsements and
riders amendatory thereof in respect of insurance maintained under this Mortgage
for the purpose of inspection or safekeeping, or, alternatively, satisfactory
letters of undertaking from the broker holding the same.  The Mortgagee shall be
under no duty or obligation to verify the adequacy or existence of any such
insurance or any such policies, endorsement or riders.


  (h)          The Shipowner agrees that it will not execute or permit or
willingly allow to be done any act by which any insurance may be suspended,
impaired or cancelled, and that it will not permit or allow the Vessel to
undertake any voyage or run any risk or transport any cargo which may not be
permitted by the policies in force, without having previously notified the
Mortgagee in writing and insured the Vessel by additional coverage to extend to
such voyages, risks, passengers or cargoes.


  (i)           In case any underwriter proposes to pay less on any claim than
the amount thereof, the Shipowner shall forthwith inform the Mortgagee, and if
an Event of Default has occurred and is continuing, the Mortgagee shall have the
exclusive right to negotiate and agree to any compromise.


(j)               The Shipowner will comply with and satisfy all of the
provisions of any applicable law, convention, regulation, proclamation or order
concerning financial responsibility for liabilities imposed on the Shipowner or
the Vessel with respect to pollution by any state or nation or political
subdivision thereof and will maintain all certificates or other evidence of
financial responsibility as may be required by any such law, convention,
regulation, proclamation or order with respect to the trade in which the Vessel
is from time to time engaged and the cargo carried by it except where its
failure to comply with the foregoing could not, individually or in the
aggregate, be expected to have a Material Adverse Effect.

 
 

--------------------------------------------------------------------------------

 

Annex I
to First Amendment


ANNEX B


Trico Subsea Guarantor Subordination Provisions


Section 1.01.  Subordination of Guarantee.  The payment of the principal of, and
interest on, and all other amounts owing in respect of, the Guaranteed
Obligations owed by Trico Shipping AS (the “Subordinated Guarantor”, such
principal and interest and all other amounts owed the “Subordinated
Obligations”) are hereby expressly subordinated, to the extent and in the manner
hereinafter set forth, to the prior payment in full in cash of all Senior
Indebtedness (as defined in Section 1.07 of this Annex B).  The provisions of
this Annex B shall constitute a continuing offer to all Persons or other
entities who, in reliance upon such provisions, become holders of, or continue
to hold, Senior Indebtedness, and such provisions are made for the benefit of
the holders of Senior Indebtedness, and such holders are hereby made obligees
hereunder the same as if their names were written herein as such, and they
and/or each of them may proceed to enforce such provisions.


Section 1.02.  The Subordinated Guarantor Not to Make Payments with Respect to
Subordinated Obligations in Certain Circumstances.  (a)  Upon the maturity of
any Senior Indebtedness (including interest thereon or fees or any other amounts
owing in respect thereof), whether at stated maturity, by acceleration or
otherwise, all Obligations (as defined in Section 1.07 of this Annex B) due and
owing in respect thereof shall first be paid in full in cash before any payment
of any kind or character (whether in cash, property, securities or otherwise) is
made on account of the principal of (including installments thereof), or
interest on, or any other amount otherwise owing in respect of, the Subordinated
Obligations.  The Subordinated Guarantor may not, directly or indirectly (and no
Person or other entity on behalf of the Subordinated Guarantor may), make any
payment of any principal of, and interest on, or any other amount owing in
respect of, the Subordinated Obligations and may not acquire all or any part of
the Subordinated Obligations for cash, property or securities until all Senior
Indebtedness has been paid in full in cash if any Default or Event of Default
(each as defined below) is then in existence or would result therefrom.  Each
holder of the Subordinated Obligations hereby agrees that, so long as any
Default or Event of Default in respect of any Senior Indebtedness exists, it
will not ask, demand, sue for, or otherwise take, accept or receive, any amounts
owing in respect of the Subordinated Obligations.  As used herein, the terms
“Default” and “Event of Default” shall mean any Default or Event of Default,
respectively, under and as defined in, the relevant documentation governing any
Senior Indebtedness and in any event shall include any payment default with
respect to any Senior Indebtedness.


(b)         In the event that, notwithstanding the provisions of the preceding
subsection (a) of this Section 1.02, any payment shall be made on account of the
principal of, or interest on, or other amounts otherwise owing in respect of,
the Subordinated Obligations, at a time when  payment is not permitted by the
terms of the Subordinated Obligations or by said subsection (a), such payment
shall be held by the holder of the Subordinated Obligations, in trust for the
benefit of, and shall be paid forthwith over and delivered to, the holders of
Senior Indebtedness or their representative or representatives under the
agreements pursuant to which the Senior Indebtedness may have been issued, as
their respective interests may appear, for application pro rata to the payment
of all Senior Indebtedness remaining unpaid to the extent necessary to pay all
Senior Indebtedness in full in cash in accordance with the terms of such Senior
Indebtedness, after giving effect to any concurrent payment or distribution to
or for the holders of Senior Indebtedness.  Without in any way modifying the
provisions of this Annex B or affecting the subordination effected hereby if
such notice is not given, the Subordinated Guarantor shall give the holder of
the Subordinated Obligations prompt written notice of any maturity of Senior
Indebtedness after which such Senior Indebtedness remains unsatisfied.


(c)         Until the indefeasible payment in full of the Senior Indebtedness,
and the termination of all commitments in respect thereof, the holders of the
Subordinated Indebtedness shall not take any actions to enforce the Subordinated
Obligations against the Subordinated Guarantor including instituting legal or
bankruptcy or insolvency proceedings against the Subordinated Guarantor in
respect thereof.

 
 

--------------------------------------------------------------------------------

 

Section 1.03.  Subordinated Obligations Subordinated to Prior Payment of All
Senior Indebtedness on Dissolution, Liquidation or Reorganization of any of the
Subordinated Guarantor.  Upon any distribution of assets of any of the
Subordinated Guarantor upon any dissolution, winding up, liquidation or
reorganization of any of the Subordinated Guarantor (whether in bankruptcy,
insolvency or receivership proceedings or upon an assignment for the benefit of
creditors or otherwise):


(a)         the holders of all Senior Indebtedness shall first be entitled to
receive payment in full in cash of all Senior Indebtedness (including, without
limitation, post-petition interest at the rate provided in the documentation
with respect to the Senior Indebtedness, whether or not such post-petition
interest is an allowed claim against the debtor in any bankruptcy or similar
proceeding) before the holder of the Subordinated Obligations is entitled to
receive any payment of any kind or character on account of the principal of or
interest on or any other amount owing in respect of the Subordinated
Obligations;


(b)         any payment or distribution of assets of any of the Subordinated
Guarantor of any kind or character, whether in cash, property or securities, to
which the holder of the Subordinated Obligations would be entitled except for
the provisions of this Annex B, shall be paid by the liquidating trustee or
agent or other Person making such payment or distribution, whether a trustee in
bankruptcy, a receiver or liquidating trustee or other trustee or agent,
directly to the holders of Senior Indebtedness or their representative or
representatives under the agreements pursuant to which the Senior Indebtedness
may have been issued, to the extent necessary to make payment in full in cash of
all Senior Indebtedness remaining unpaid, after giving effect to any concurrent
payment or distribution to the holders of such Senior Indebtedness; and


(c)         in the event that, notwithstanding the foregoing provisions of this
Section 1.03, any payment or distribution of assets of any of the Subordinated
Guarantor of any kind or character, whether in cash, property or securities,
shall be received by the holder of the Subordinated Obligations on account of
principal of, or interest or other amounts due on, the Subordinated Obligations
before all Senior Indebtedness is paid in full in cash, such payment or
distribution shall be received and held in trust for and shall forthwith be paid
over to the holders of the Senior Indebtedness remaining unpaid or their
representative or representatives under the agreements pursuant to which the
Senior Indebtedness may have been issued, for application to the payment of such
Senior Indebtedness until all such Senior Indebtedness shall have been paid in
full in cash, after giving effect to any concurrent payment or distribution to
the holders of such Senior Indebtedness.


 If the holder of the Subordinated Obligations does not file a proper claim or
proof of debt in the form required in any proceeding or other action referred to
in the introduction paragraph of this Section 1.03 prior to 30 days before the
expiration of the time to file such  claim or claims, then any of the holders of
the Senior Indebtedness or their representative is hereby authorized to file an
appropriate claim for and on behalf of the holder of the Subordinated
Obligations.


 Without in any way modifying the provisions of this Annex B or affecting the
subordination effected hereby if such notice is not given, the Subordinated
Guarantor shall give prompt written notice to the holder of the Subordinated
Obligations of any dissolution, winding up, liquidation or reorganization of any
of the Subordinated Guarantor (whether in bankruptcy, insolvency or receivership
proceedings or upon assignment for the benefit of creditors or otherwise).

 
 

--------------------------------------------------------------------------------

 

Section 1.04.  Subrogation.  Subject to the prior payment in full in cash of all
Senior Indebtedness, the holder of the Subordinated Obligations shall be
subrogated to the rights of the holders of Senior Indebtedness to receive
payments or distributions of assets of any of the Subordinated Guarantor
applicable to the Senior Indebtedness until all amounts owing on the
Subordinated Obligations shall be paid in full, and for the purpose of such
subrogation no payments or distributions to the holders of the Senior
Indebtedness by or on behalf of the Subordinated Guarantor or by or on behalf of
the holder of the Subordinated Obligations by virtue of this Annex B which
otherwise would have been made to the holder of the Subordinated Obligations
shall, as between the Subordinated Guarantor, their respective creditors other
than the holders of Senior Indebtedness, and the holder of the Subordinated
Obligations, be deemed to be payment by the Subordinated Guarantor to or on
account of the Senior Indebtedness, it being understood that the provisions of
this Annex B are and are intended solely for the purpose of defining the
relative rights of the holder of the Subordinated Obligations, on the one hand,
and the holders of the Senior Indebtedness, on the other hand.


Section 1.05.  Obligation of the Subordinated Guarantor Unconditional.  Nothing
contained in this Annex B or in the Subordinated Obligations is intended to or
shall impair, as between the Subordinated Guarantor and the holders of the
Subordinated Obligations, the obligation of the Subordinated Guarantor, which is
absolute and unconditional, to pay to the holders of the Subordinated
Obligations the principal of and interest on the Subordinated Obligations as and
when the same shall become due and payable in accordance with their terms, or is
intended to or shall affect the relative rights of the holders of the
Subordinated Obligations and creditors of the Subordinated Guarantor, other than
the holders of the Senior Indebtedness, nor shall anything herein or therein,
except as expressly provided herein, prevent the holders of the Subordinated
Obligations from exercising all remedies otherwise permitted by applicable law,
subject to the rights, if any, under this Annex B of the holders of Senior
Indebtedness in respect of cash, property, or securities of the Subordinated
Guarantor received upon the exercise of any such remedy.  Upon any distribution
of assets of the Subordinated Guarantor referred to in this Annex B, the holder
of the Subordinated Obligations shall be entitled to rely upon any order or
decree made by any court of competent jurisdiction in which such dissolution,
winding up, liquidation or reorganization proceedings are pending, or a
certificate of the liquidating trustee or agent or other Person making any
distribution to the holder of the Subordinated Obligations, for the purpose of
ascertaining the Persons entitled to participate in such distribution, the
holders of the Senior Indebtedness and other indebtedness of the Subordinated
Guarantor, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Annex B.


Section 1.06.  Subordination Rights Not Impaired by Acts or Omissions of the
Subordinated Guarantor or Holders of Senior Indebtedness.  No right of any
present or future holders of any Senior Indebtedness to enforce subordination as
herein provided shall at any time in any way be prejudiced or impaired by any
act or failure to act on the part of the Subordinated Guarantor or by any act or
failure to act by any such holder, or by any noncompliance by the Subordinated
Guarantor with the terms and provisions of the Subordinated Obligations,
regardless of any knowledge thereof which any such holder may have or be
otherwise charged with.  The holders of the Senior Indebtedness may, without in
any way affecting the obligations of the holder of the Subordinated Obligations
with respect thereto, at any time or from time to time and in their absolute
discretion, change the manner, place or terms of payment of, change or extend
the time of payment of, or renew or alter, any Senior Indebtedness, or amend,
modify or supplement any agreement or instrument governing or evidencing such
Senior Indebtedness or any other document referred to therein, or exercise or
refrain from exercising any other of their rights under the Senior Indebtedness
including, without limitation, the waiver of default thereunder and the release
of any collateral securing such Senior Indebtedness, all without notice to or
assent from the holder of the Subordinated Obligations.

 
 

--------------------------------------------------------------------------------

 

Section 1.07.  Definitions.  As used in this Annex, the terms set forth below
shall have the respective meanings provided below:


“Credit Documents” shall have the meaning provided in the Credit Agreement.


“Trico Shipping Credit Agreement” shall mean the Trico Shipping Credit
Agreement, dated as of May 14, 2008, among Trico Supply Holding AS, Trico Supply
AS, Trico Subsea AS and Trico Shipping AS, Nordea Bank Finland plc, New York
Branch as Administrative Agent, the lenders from time to time party thereto, as
the same may be amended, modified, extended, renewed, restated, supplemented,
restructured and/or refinanced from time to time, and including any agreement
extending the maturity of, refinancing or restructuring (including, but not
limited to, the inclusion of additional borrowers thereunder that are
Subsidiaries of the borrower or any increase in the amount borrowed) all or any
portion of, the indebtedness under such agreement or any successor agreements.


“Credit Party” shall have the meaning provided in the Trico Shipping Credit
Agreement.


“Interest Rate Protection Agreement” shall have the meaning provided in the
Trico Shipping Credit Agreement.


“Obligations” shall mean any principal, interest, premium, penalties, fees,
indemnities and other liabilities and obligations (including any guaranty of the
foregoing) payable under the documentation governing any indebtedness
(including, without limitation, all interest after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
in the governing documentation, whether or not such interest is an allowed claim
in such proceeding).


“Other Creditors” shall have the meaning provided in certain of the Trico
Shipping Credit Agreement.


“Other Hedging Agreements” shall have the meaning provided in the Trico Shipping
Credit Agreement.


“Required Lenders” shall have the meaning provided in the Trico Shipping Credit
Agreement.


“Senior Indebtedness” shall mean all Obligations of (i) Trico Shipping AS and/or
any other Credit Party under the Trico Shipping Credit Agreement and the other
Credit Documents and any renewal, extension, restatement, refinancing or
refunding thereof and (ii) Trico Shipping AS and/or any other Credit Party in
respect of all Interest Rate Protection Agreements and Other Hedging Agreements
with Other Creditors.


“Subordinated Guarantor” shall have the meaning provided in Section 1.01.


“Subordinated Obligations” shall have the meaning provided in Section 1.01.


“Subsidiaries” shall have the meaning provided in the Credit Agreement.


Section 1.08.  Miscellaneous.  If, at any time, all or part of any payment with
respect to Senior Indebtedness theretofore made by any of the Subordinated
Guarantor or any other Person or entity is rescinded or must otherwise be
returned by the holders of Senior Indebtedness for any reason whatsoever
(including, without limitation, the insolvency, bankruptcy or reorganization of
any of the Subordinated Guarantor or such other Person or entity), the
subordination provisions set forth herein shall continue to be effective or be
reinstated, as the case may be, all as though such payment had not been made.

 
 

--------------------------------------------------------------------------------

 

Annex III
to First Amendment


EXHIBIT M


[FACTORING AGREEMENT]

 
 

--------------------------------------------------------------------------------

 

Annex IV
to First Amendment


EXHIBIT N


Form of Intercompany Subordination Provisions


Section 1.01.  Subordination of Liabilities.  [PAYOR] (the “Payor”), for itself,
its successors and assigns, covenants and agrees, and each holder of the
promissory note to which this Annex A is attached (the “Note”) by its acceptance
thereof likewise covenants and agrees, that the payment of the principal of, and
interest on, and all other amounts owing in respect of, the Note is hereby
expressly subordinated, to the extent and in the manner hereinafter set forth,
to the prior payment in full in cash of all Senior Indebtedness (as defined in
Section 1.07 of this Annex A).  The provisions of this Annex A shall constitute
a continuing offer to all Persons or other entities who, in reliance upon such
provisions, become holders of, or continue to hold, Senior Indebtedness, and
such provisions are made for the benefit of the holders of Senior Indebtedness,
and such holders are hereby made obligees hereunder the same as if their names
were written herein as such, and they and/or each of them may proceed to enforce
such provisions.


Section 1.02.  The Payor Not to Make Payments with Respect to Note in Certain
Circumstances.  (a)  Upon the maturity of any Senior Indebtedness (including
interest thereon or fees or any other amounts owing in respect thereof), whether
at stated maturity, by acceleration or otherwise, all Obligations (as defined in
Section 1.07 of this Annex A) due and owing in respect thereof shall first be
paid in full in cash before any payment of any kind or character (whether in
cash, property, securities or otherwise) is made on account of the principal of
(including installments thereof), or interest on, or any other amount otherwise
owing in respect of, the Note.  The Payor may not, directly or indirectly (and
no Person or other entity on behalf of the Payor may), make any payment of any
principal of, and interest on, or any other amount owing in respect of, the Note
and may not acquire all or any part of the Note for cash, property or securities
until all Senior Indebtedness has been paid in full in cash if any Default or
Event of Default (each as defined below) is then in existence or would result
therefrom.  Each holder of the Note hereby agrees that, so long as any Default
or Event of Default in respect of any Senior Indebtedness exists, it will not
ask, demand, sue for, or otherwise take, accept or receive, any amounts owing in
respect of the Note.  As used herein, the terms “Default” and “Event of Default”
shall mean any Default or Event of Default, respectively, under and as defined
in, the relevant documentation governing any Senior Indebtedness and in any
event shall include any payment default with respect to any Senior Indebtedness.


(b)         In the event that, notwithstanding the provisions of the preceding
subsection (a) of this Section 1.02, any payment shall be made on account of the
principal of, or interest on, or other amounts otherwise owing in respect of,
the Note, at a time when  payment is not permitted by the terms of the Note or
by said subsection (a), such payment shall be held by the holder of the Note, in
trust for the benefit of, and shall be paid forthwith over and delivered to, the
holders of Senior Indebtedness or their representative or representatives under
the agreements pursuant to which the Senior Indebtedness may have been issued,
as their respective interests may appear, for application pro rata to the
payment of all Senior Indebtedness remaining unpaid to the extent necessary to
pay all Senior Indebtedness in full in cash in accordance with the terms of such
Senior Indebtedness, after giving effect to any concurrent payment or
distribution to or for the holders of Senior Indebtedness.  Without in any way
modifying the provisions of this Annex A or affecting the subordination effected
hereby if such notice is not given, the Payor shall give the holder of the Note
prompt written notice of any maturity of Senior Indebtedness after which such
Senior Indebtedness remains unsatisfied.


Section 1.03.  Note Subordinated to Prior Payment of All Senior Indebtedness on
Dissolution, Liquidation or Reorganization of the Payor.  Upon any distribution
of assets of the Payor upon any dissolution, winding up, liquidation or
reorganization of the Payor (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise):

 
 

--------------------------------------------------------------------------------

 

(a)         the holders of all Senior Indebtedness shall first be entitled to
receive payment in full in cash of all Senior Indebtedness (including, without
limitation, post-petition interest at the rate provided in the documentation
with respect to the Senior Indebtedness, whether or not such post-petition
interest is an allowed claim against the debtor in any bankruptcy or similar
proceeding) before the holder of the Note is entitled to receive any payment of
any kind or character on account of the principal of or interest on or any other
amount owing in respect of the Note;


(b)         any payment or distribution of assets of the Payor of any kind or
character, whether in cash, property or securities, to which the holder of the
Note would be entitled except for the provisions of this Annex A, shall be paid
by the liquidating trustee or agent or other Person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or other trustee or agent, directly to the holders of Senior Indebtedness or
their representative or representatives under the agreements pursuant to which
the Senior Indebtedness may have been issued, to the extent necessary to make
payment in full in cash of all Senior Indebtedness remaining unpaid, after
giving effect to any concurrent payment or distribution to the holders of such
Senior Indebtedness; and


(c)         in the event that, notwithstanding the foregoing provisions of this
Section 1.03, any payment or distribution of assets of the Payor of any kind or
character, whether in cash, property or securities, shall be received by the
holder of the Note on account of principal of, or interest or other amounts due
on, the Note before all Senior Indebtedness is paid in full in cash, such
payment or distribution shall be received and held in trust for and shall
forthwith be paid over to the holders of the Senior Indebtedness remaining
unpaid or their representative or representatives under the agreements pursuant
to which the Senior Indebtedness may have been issued, for application to the
payment of such Senior Indebtedness until all such Senior Indebtedness shall
have been paid in full in cash, after giving effect to any concurrent payment or
distribution to the holders of such Senior Indebtedness.


If the holder of the Note does not file a proper claim or proof of debt in the
form required in any proceeding or other action referred to in the introduction
paragraph of this Section 1.03 prior to 30 days before the expiration of the
time to file such  claim or claims, then any of the holders of the Senior
Indebtedness or their representative is hereby authorized to file an appropriate
claim for and on behalf of the holder of the Note.


Without in any way modifying the provisions of this Annex A or affecting the
subordination effected hereby if such notice is not given, the Payor shall give
prompt written notice to the holder of the Note of any dissolution, winding up,
liquidation or reorganization of the Payor (whether in bankruptcy, insolvency or
receivership proceedings or upon assignment for the benefit of creditors or
otherwise).


Section 1.04.  Subrogation.  Subject to the prior payment in full in cash of all
Senior Indebtedness, the holder of the Note shall be subrogated to the rights of
the holders of Senior Indebtedness to receive payments or distributions of
assets of the Payor applicable to the Senior Indebtedness until all amounts
owing on the Note shall be paid in full, and for the purpose of such subrogation
no payments or distributions to the holders of the Senior Indebtedness by or on
behalf of the Payor or by or on behalf of the holder of the Note by virtue of
this Annex A which otherwise would have been made to the holder of the Note
shall, as between the Payor, its creditors other than the holders of Senior
Indebtedness, and the holder of the Note, be deemed to be payment by the Payor
to or on account of the Senior Indebtedness, it being understood that the
provisions of this Annex A are and are intended solely for the purpose of
defining the relative rights of the holder of the Note, on the one hand, and the
holders of the Senior Indebtedness, on the other hand.

 
 

--------------------------------------------------------------------------------

 

Section 1.05.  Obligation of the Payor Unconditional.  Nothing contained in this
Annex A or in the Note is intended to or shall impair, as between the Payor and
the holder of the Note, the obligation of the Payor, which is absolute and
unconditional, to pay to the holder of the Note the principal of and interest on
the Note as and when the same shall become due and payable in accordance with
their terms, or is intended to or shall affect the relative rights of the holder
of the Note and creditors of the Payor, other than the holders of the Senior
Indebtedness, nor shall anything herein or therein, except as expressly provided
herein, prevent the holder of the Note from exercising all remedies otherwise
permitted by applicable law, subject to the rights, if any, under this Annex A
of the holders of Senior Indebtedness in respect of cash, property, or
securities of the Payor received upon the exercise of any such remedy.  Upon any
distribution of assets of the Payor referred to in this Annex A, the holder of
the Note shall be entitled to rely upon any order or decree made by any court of
competent jurisdiction in which such dissolution, winding up, liquidation or
reorganization proceedings are pending, or a certificate of the liquidating
trustee or agent or other Person making any distribution to the holder of the
Note, for the purpose of ascertaining the Persons entitled to participate in
such distribution, the holders of the Senior Indebtedness and other indebtedness
of the Payor, the amount thereof or payable thereon, the amount or amounts paid
or distributed thereon and all other facts pertinent thereto or to this Annex A.


Section 1.06.  Subordination Rights Not Impaired by Acts or Omissions of the
Payor or Holders of Senior Indebtedness.  No right of any present or future
holders of any Senior Indebtedness to enforce subordination as herein provided
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of the Payor or by any act or failure to act by any such holder,
or by any noncompliance by the Payor with the terms and provisions of the Note,
regardless of any knowledge thereof which any such holder may have or be
otherwise charged with.  The holders of the Senior Indebtedness may, without in
any way affecting the obligations of the holder of the Note with respect
thereto, at any time or from time to time and in their absolute discretion,
change the manner, place or terms of payment of, change or extend the time of
payment of, or renew or alter, any Senior Indebtedness, or amend, modify or
supplement any agreement or instrument governing or evidencing such Senior
Indebtedness or any other document referred to therein, or exercise or refrain
from exercising any other of their rights under the Senior Indebtedness
including, without limitation, the waiver of default thereunder and the release
of any collateral securing such Senior Indebtedness, all without notice to or
assent from the holder of the Note.


Section 1.07.  Definitions.  As used in this Annex, the terms set forth below
shall have the respective meanings provided below:


“Credit Agreement” shall mean the Credit Agreement, dated as of May 14, 2008,
among Trico Supply AS, Trico Supply Holding AS, Trico Subsea AS, Trico Shipping
AS, Nordea Bank Finland plc, New York Branch as Administrative Agent, the
lenders from time to time party thereto, as the same may be amended, modified,
extended, renewed, restated, supplemented, restructured and/or refinanced from
time to time, and including any agreement extending the maturity of, refinancing
or restructuring (including, but not limited to, the inclusion of additional
borrowers thereunder that are Subsidiaries of the Borrower or any increase in
the amount borrowed) all or any portion of, the indebtedness under such
agreement or any successor agreements.


“Credit Documents” shall have the meaning provided in the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 

“Credit Party” shall have the meaning provided in the Credit Agreement.


“Interest Rate Protection Agreement” shall have the meaning provided in the
Credit Agreement.


“Obligation” shall mean any principal, interest, premium, penalties, fees,
indemnities and other liabilities and obligations (including any guaranty of the
foregoing) payable under the documentation governing any indebtedness
(including, without limitation, all interest after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
in the governing documentation, whether or not such interest is an allowed claim
in such proceeding).


“Other Creditors” shall have the meaning provided in certain of the Credit
Documents.


“Other Hedging Agreements” shall have the meaning provided in the Credit
Agreement.


“Required Lenders” shall have the meaning provided in the Credit Agreement.


“Senior Indebtedness” shall mean all Obligations of (i) the Borrower and/or any
other Credit Party under the Credit Agreement and the other Credit Documents and
any renewal, extension, restatement, refinancing or refunding thereof and (ii)
the Borrower and/or any other Credit Party in respect of all Interest Rate
Protection Agreements and Other Hedging Agreements.


“Subsidiaries” shall have the meaning provided in the Credit Agreement.


Section 1.08.  Miscellaneous.  If, at any time, all or part of any payment with
respect to Senior Indebtedness theretofore made by the Payor or any other Person
or entity is rescinded or must otherwise be returned by the holders of Senior
Indebtedness for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of the Payor or such other Person or
entity), the subordination provisions set forth herein shall continue to be
effective or be reinstated, as the case may be, all as though such payment had
not been made.
 
 

--------------------------------------------------------------------------------